                        Case 1:17-cv-08709-LTS-GWG Document 175 Filed 11/07/18 Page 1 of 1



BURGSIMPSON
                                                                                                                                   WYOMING                            OHIO                      ARIZONA
                                                                                                                             1135 14th Street             312 Walnut Street       2390 E. Camelback Road
                                                                                                                              Cody, WY 82414                    Suite 2090                      Suite 403
                                                                                                                             P: 307.527.789 1          Cincinnati, OH 45202             Phoenix, AZ 85016

BURG I SIMPSON I ELDREDGE I HERSH I JARDINE PC
                                                                                                                             F: 307.527.7897               P: 513.852.5600               P: 602.777.7000
                                                                                                                                                           F: 513.852.561 I              F: 602.777.7008
ATTORNEYS & COUNSELORS AT LAW
                                                                                                                      STEAMBOAT SPRINGS                       NEW MEXICO                           FLORIDA
                                                                                                                  465 Anglers Drive, Suite IA                4801 Lang NE                1343 Main Street
COLORADO 40 Inverness Drive East Englewood, CO 80112                                                                         P.O. Box 880340                     Suite 110                       Suite 303
P: 303.792.5595 F: 303.708.0527                                                                          Steamboa t Springs, CO 80487-8854         Al buquerque, NM 87019              Sarasota, FL 34236
www.burgsimpson.com                                                                                                         P: 970.879.4114               P: 505.242.1850                   P: 941.777.6776
                                                                                                                            F: 970.879.6964               F: 505.209.6060

                                                                                  November 7, 2018


             VIACM/ECF

             The Honorable Gabriel W. Gorenstein
             Chief United States Magistrate Judge
             Daniel Patrick Moynihan United States Courthouse
             Southern District of New York
             500 Pearl Street
             New York, New York 10007

                         Re:           O'Sullivan v. Deutsche Bank AG, et al.; Case No. 1:17-cv-08709-LTS-GWG

             Dear Judge Gorenstein:

                    On behalf of all Plaintiffs, and in accordance with Your Honor's Individual Rule 2.B, we
            respectfully write to inform Your Honor that Plaintiffs' Motion for Preservation Order (Dkt. 129)
            in the above-referenced action is fully submitted. Through our various recent filings (Dkt. 163,
            164, 167, 173 and 174), we have advised the Court that each of the respective entities has taken
            (or through the ordinary course of business is taking) steps to preserve the materials we sought to
            have preserved through our motion. Accordingly, our motion has been withdrawn with respect
            to each entity and there is no need for the Court to rule or take any further action.

                         Thank you for the Court's attention to this matter.

                                                                                                            Respectfully submitted,

                                                                                                          . BURG SIMPSON ELDREDGE
                                                                                                            HERSH & JARDINE, P.C.

                                                                                                           ls/Seth A. Katz
                                                                                                           Seth A. Katz

            cc:          All Counsel of record (via CM/ECF)

Michael S. B urg          Melanie S. Bailey•              Jessica L. Derakhshanlan     Michael J. Heyd t            Mallory J. Mangold•         Ryan L. Pardue                OF COUNSEL
Peterw.   Burg            D. Dean Batchelder              Da n Ernst, PhD'             Jennifer S. Jensen*          Penny J. Manship            Mari K. Percza k              Dale J, Coplan, P.C.
                                                                                                                                                                              Jerry R. Dunn
Hon. Alan K. Simpson*     Nelson P. Boyle                 Marshall Fogel               Marc C. Johnson              Lisa R. Marks               Jessica L. Powell'
                                                                                       Larry Jones•                 Stephan J. Marsh                                          Angela E. McGraw
Scott J. Eldredge         Jacob M . Burg                  Nick D. Fogel                                                                         Jessica Prochaska
                                                                                                                                                                              Ronald M. Sandgrund
David P. Hersh            Stephen J. Burg                 Shane C. Fulton              Holly Baer Kammerer          Brian K. Matise             Meghan C. Quin livan
                                                                                                                                                                              Diane Vaksdal Smith
Kerry N. Jardine          John M. Connell                 Steven G. Greenlee           Seth A. Katz                 Charles R. Mendez           Jennifer A. Seidman
                                                                                                                                                                              Curt T. Sullan
Janet G. Abaray'          Dav id J. Crough                David C. Harman'             Ronda M. Kelso..             Michael C. Menghini         Colin M. Simpson'             Scott F. Sullan
Scott A. Ambrose"         Kenneth M. Daly'                James G. Heckbert            Lindsey T. Krause'           Craig S. Nuss               Joseph F. Smith, Ill
                                                                                                                                                                              Milward L. Simpson
Kojo Anaman•              Brian C. Daultu                 Thomas W. Henderson          Kirsten N. Kube              Lewis A. Osterman           David K. TeSelle              1897-1993
                                                                                                                                                Leslie A. Tuft                Josepfl J. Branney
                                                                                                                                                                              1938-2001
                                                                                                                                                                              Irwin L. Sandler
                                                                         GOOD LAWYERS. CHANGING LIVES.~                                                                       194 5 -2006
           STATE LICENSES: Arizona, California, Colorado, Florida, Illinois, Montana, Nebraska, New Jersey, New Mexico, New York, Ohio, Pennsylvania, Texas, Virginia, Wisconsin, Wyoming
             •LICENSED In Alabama and Mississippi " LICENSED only in Arizona 'LICENSED in Arizona, New York, and New Jersey ' LICENSED only In California ' LICENSED only In Kentucky
                                                        ' LICENSED only in Ohio •LICENSED In Ohio and Kentucky 'LICENSED only in Wyoming
